DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-14 are currently pending. 
Claim(s) 11 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected organic solar cell (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016 0075370, Lee et al. with US 2018/0033970 used as an English language equivalent, in view of "Influence of Donor Polymer on the Molecular Ordering of Small Molecular Acceptors in Nonfullerene Polymer Solar Cells" (2017, hereinafter Hu et al. 
Regarding claims 1 and 2
Lee teaches a composition for an organic material layer of an organic solar cell (corresponding to a photoactive layer comprising an organic polymer composition for use in an organic solar cell) [Abstract, paragraphs 0007-0021 and 0201-0203] comprising: 
an electron donor including a polymer (the electron donor material includes a polymer) [paragraph 0203], the polymer including:

 a second unit of Chemical Formula 2 (corresponding to the unit represented by Chemical formula 1 in Lee), and 
a third unit of Chemical Formula 3 or Chemical Formula 4 (corresponding to the unit represented by Chemical Formula 3 or Chemical Formula 4 in Lee) [paragraphs 0008-0012]; and 
a non-fullerene-based electron acceptor (the electron acceptor comprises a non-fullerene-based composition) [paragraph 0204],
wherein: 
X1 to X6 are the same as or different from each other, and are each independently CRR', NR, O, SiRR', PR, S, GeRR', Se or Te [paragraph 0013]; 
Y1 and Y2 are the same as or different from each other, and are each independently CR'', N, SiR'', P or GeR'' [paragraph 0014]; 
A1 and A2 are the same as or different from each other, and are each independently a halogen group [paragraph 0020]; 
Cy1 is a substituted or unsubstituted heteroring [paragraph 0015]; 
Q1 and Q2 are the same as or different from each other, and are each independently O or S [paragraph 0013 and 0115-0117]; and 
R, R', R'' and R1 to R8 are the same as or different from each other, and are each independently hydrogen, deuterium, a halogen group, a nitrile group, a nitro group, an imide group, an amide group, a hydroxyl group, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted 
Lee teaches the composition as set forth above, except for a non-fullerene based electron acceptor represented by Chemical Formula A (see instant claim 2), and for A1 and A2 being substituted at the ortho position of the benzene ring as set forth in the claimed Chemical Formula 2.
Hu teaches an organic polymer composition for an organic solar cell [Abstract], wherein the donor comprises a polymer including a unit 2 were A1 and A2 are ortho-bonded in a benzene ring (See PTFB-O), and wherein the current and energy conversion efficiency of said polymer is higher compared to that comprising fluoride bonding at a -para position (see PTFB-P) [Fig. 1 and Table 1].
Hu further teaches a non-fullerene based electron acceptor represented by Chemical Formula A (corresponding to ITIC-Th acceptor), wherein:
R201 to R204 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group, or a substituted or unsubstituted heteroaryl group [Fig. 1]; and 
A101 to A108 are the same as or different from each other, and are each independently hydrogen, a halogen group, or a substituted or unsubstituted alkyl group [Fig. 1]. 

	Lee and Hu are analogous inventions in the field of organic material layers for organic solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a unit 2 comprising -ortho substitution of A1 and A2 in a benzene ring, as in Hu, in order to improve the current and energy conversion efficiency of the polymer.  Further, it would have been obvious to one of ordinary skill in the art to modify the electron acceptor of Lee with the non-fullerene based acceptor of Hu in order to enhance the fill factor of the device [Abstract, Fig. 1 and Table 1].
Regarding claim 3
Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the first unit is a unit of Chemical Formula 1-1 (corresponding to unit represented by Chemical Formula 2 in Lee), wherein: 
R1 and R2 (corresponding to R10 and R11) have the same definitions as in Chemical Formula 1 [paragraph 0016]; and 
R11 and R12 (corresponding to Y1 and Y2) are the same as or different from each other, and are each independently a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthio group, a substituted or unsubstituted arylthio group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group [paragraphs 0008-0012, 0014 and 0016]. 

    PNG
    media_image1.png
    80
    282
    media_image1.png
    Greyscale

Regarding claim 4
Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the first unit is a unit of any one of Chemical Formulas 1-3, 1-4, 1-5 and 1-7 (see unit represented by Chemical Formulas 2, 2-1, and 2-2 in Lee) [paragraphs 0008-0012 and 0078-0083], wherein: 
R111, R112, R211 and R212 (see R14 and R15) are the same as or different from each other, and are each independently a substituted or unsubstituted alkyl group, a substituted or unsubstituted silyl group, or a substituted or unsubstituted alkylthio group [paragraph 0085]; and 
R311, R312, R411 and R412 (see R12 and R13) are the same as or different from each other, and are each independently a substituted or unsubstituted alkyl group or a substituted or unsubstituted alkoxy group [paragraph 0079]. 

    PNG
    media_image1.png
    80
    282
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    306
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    240
    279
    media_image3.png
    Greyscale

Regarding claim 5
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the second unit is a unit of Chemical Formula 2-1 (corresponding to Chemical Formula 1 in Lee), wherein R3 to R6 (corresponding to R1 to R4), A1 and A2 have the same definitions as in Chemical Formula 2 [paragraphs 0008-0012, 0016 and 0020; see also Fig. 1 and Table 1 of Hu for the ortho substitution of A1 and A2]. 

    PNG
    media_image4.png
    97
    246
    media_image4.png
    Greyscale

Regarding claim 6
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the third unit is a unit of any one of Chemical Formulae 3-3 to 3-7 (see Chemical Formulas 3, 3-1, 3-2 and 3-3 of Lee] [paragraphs 0008-0016 and 0115], wherein: 

R9, R10 and R19 (see X5, R, R’, R’’ and R26) are the same as or different from each other, and are each independently hydrogen.sub.., a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthio group, a substituted or unsubstituted arylthio group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group [paragraphs 0012, 0013-0014, 0016 and 0115-0017].  
Regarding claim 7
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the polymer includes a unit of Chemical Formula 5 (see, for example, unit represented by Chemical Formula 6 of Lee), wherein: 
l is a mole fraction and is a real number of 0<l<1 [paragraphs 0120-0122]; 
m is a mole fraction and is a real number of 0<m<1 [paragraphs 0120-0122]; 
l+m=1 [paragraphs 0120-0122]; 
A (corresponding to unit B in Chemical Formula 6) is the first unit of Chemical Formula 1 (corresponding to Chemical Formula 2 in Lee) [paragraphs 0008-0012, 0118 and 0124]; 
B (corresponding to unit A in Chemical Formula 6) is the second unit of Chemical Formula 2 (corresponding Chemical Formula 1 in Lee) [paragraphs 0008-0012 and 0118]; 

n is a repetition number of the unit and is an integer of 1 to 10,000 [paragraph 0125]. 

    PNG
    media_image5.png
    77
    356
    media_image5.png
    Greyscale

Regarding claim 8
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the polymer includes a unit of Chemical Formula 5-1 or Chemical Formula 5-2 (see, for example, units represented by Chemical Formulas 1, 2, 3-3, 4 and 10; see also Hu for the ortho substitution of F) [paragraphs 0012-0020, 0115-0123 and 0166; Hu, Fig. 1 and Table 1]: wherein: 
X1 to X6, Y1, Y2, R1 to R8, Cy1, Q1, Q2, A1 and A2 have the same definitions as in Chemical Formulae 1 to 4 [paragraphs 0008-0020, 0115-0123 and 0166]; 
Cy11 is a substituted or unsubstituted heteroring [paragraph 0015]; 
Q11 and Q12 are the same as or different from each other, and are each independently O or S (see, for example, Chemical Formulas 3-3 and 10 of Lee) [paragraphs 0008-0016, 0115-0116 and 0166]; 
X15 and X16 are the same as or different from each other, and are each independently CRR', NR, O, SiRR', PR, S, GeRR', Se or Te [paragraphs 0008-0013, 0115-0117 and 0166]; 

l is a mole fraction and is a real number of 0<l<1 [paragraph 0168]; 
m is a mole fraction and is a real number of 0<m<1 [paragrapgs 0169]; 
l+m=1 [paragraph 0170]; and 
n is a repetition number of the unit and is an integer of 1 to 10,000 [paragraph 0171]. 


    PNG
    media_image6.png
    250
    525
    media_image6.png
    Greyscale

Regarding claim 9
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the polymer includes a unit of any one of Chemical Formulae 5-3-1 to 5-3-3 (see, for example, unit represented by Chemical Formula 8 of Lee) wherein: 
A1 to A4 (see A1 and A2) are the same as or different from each other, and are each independently a halogen group [paragraphs 0012, 0020 and 0166; Hu, Fig. 1 and Table 1];
R107, R108, R207 and R208 (See R20 and R21) are the same as or different from each other, and are each independently a substituted or unsubstituted alkoxy group [paragraphs 0012, 0017 and 0166]; 
R111, R112, R211 and R212 (see Y1, Y2, R12, R13, R14 and R15) are the same as or different from each other, and are each independently a substituted or unsubstituted alkyl group, a substituted or unsubstituted silyl group, or a substituted or unsubstituted alkylthio group [paragraphs 0012, 0014, 0016 and 0079-0086];
 	R411 and R412 are the same as or different from each other, and are each independently a substituted or unsubstituted alkyl group or a substituted or unsubstituted alkoxy group [paragraphs 0012, 0014, 0016 and 0079-0086]; 
l is a mole fraction and is a real number of 0<l<1 [paragraphs 0166-0168]; 
m is a mole fraction and is a real number of 0<m<1 [paragraph 0169]; 
l+m=1 [paragraph 0170]; and 
n is a repetition number of the unit and is an integer of 1 to 10,000 [paragraph 0171]. 

    PNG
    media_image7.png
    249
    503
    media_image7.png
    Greyscale

Regarding claim 10
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the polymer includes a unit of any one of Chemical Formulae 5-4 to 5-60 (see, for example, unit represented by Chemical Formula 8 in Lee; see also Hu for the ortho substitution of A1 and A2) [paragraph 0166; Hu, Fig. 1 and Table 1], wherein: 
l is a mole fraction and is a real number of 0<l<1 [paragraphs 0166-0168]; 
m is a mole fraction and is a real number of 0<m<1 [paragraph 0169]; 
l+m=1 [paragraph 0170]; and 
n is a repetition number of the unit and is an integer of 1 to 10,000 [paragraph 0171]. 

    PNG
    media_image7.png
    249
    503
    media_image7.png
    Greyscale

Regarding claim 13
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the second unit is a unit of Chemical Formula 2-2 (corresponding to Chemical Formula 1 in Lee wherein A1 and A2 are each independently fluorine or chlorine; see also Hu for the ortho substitutions) [Lee, paragraphs 0012 and 0020; Hu, Fig. 1 and Table 1].

    PNG
    media_image4.png
    97
    246
    media_image4.png
    Greyscale

Regarding claim 14
	Modified Lee teaches the composition for an organic material layer of an organic solar cell as set forth above, wherein the third unit is a unit of Chemical Formula 3-5 (corresponding to Chemical Formula 4 in Lee, wherein Y3 and Y4 can be the same or different from each other, and are each independently N), wherein: 
R7 and R8 (corresponding to R20 and R21) have the same definitions as in Chemical Formula 3 (R20 and R21 are the same as or different from each other, and are each independently a substituted or unsubstituted alkoxy group; or a substituted or unsubstituted aryloxy group) [Paragraph 0012 and 0017]; and 
R19 is hydrogen, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryloxy group, a substituted or unsubstituted alkylthio group, a substituted or unsubstituted arylthio group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group (x5 in Chemical Formula 4 of Lee comprises NR, wherein R is hydrogen, a .

    PNG
    media_image8.png
    105
    249
    media_image8.png
    Greyscale

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hu’s PTFB-O donor polymer does not include a unit of Chemical Formula 1.
Applicant further argues that Hu hypothesizes that PTFB-O’s greater crystallinity and reduced miscibility produces increased molecular ordering in the non-fullerene-based electron acceptor (relative to PTFB-P), which provided the increased higher current and energy conversion efficiency.
Applicant further argues that the difference in miscibility and crystallinity, and therefore electronic properties, seen with the ortho substitution (relative to the para substitution) in Hu’s PTFB-O donor polymer does not apply to a different donor polymer, such as the donor polymer recited Claim 1. 
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lee teaches a composition substantially identical to the one claimed, the composition comprising a first unit, a second unit, a third unit and a non-fullerene based acceptor.  Examiner recognizes that Lee does not teach the acceptor as set forth in claim 2 wherein PTFB is ortho substituted.  Hu, similar to Lee, teaches blending a plurality of donor polymers with a highly crystalline SMA (non-fullerene small molecule acceptor) named ITIC-Th.  Hu teaches that PTFB-O:ITIC-Th exhibits higher molecular ordering compared to that of PTFB-P:ITIC-Th.  However, such is not an indication that the blend is not compatible (see table 1 wherein PTFB-P:ITIC-Th exhibits a PCE of 9.2%).  Hu further teaches that PTFB-O:ITIC-Th exhibits much improved EQE between 630 and 780 nm compared to PTFB-P:ITIC-Th.  It is further taught that PTFB:O and ITIC-Th exhibit a lower molecular miscibility compared to that between PTFB:P and ITIC-Th thereby enhancing the phase separation and improving the device FF.
Accordingly, in view of the benefits provided by a non-fullerene based acceptor as set forth in Hu i.e., enhanced fill factor, excellent optical absorption properties and impressive power conversion efficiencies [Page 1, Col. 2], one would have found obvious to modify the PTFB to be ortho substituted because HU teaches that PTFB-O:ITIC-Th exhibits much improved EQE between 630 and 780 nm compared to PTFB-P:ITIC-Th.  More so because PTFB:O and ITIC-Th exhibit a lower molecular miscibility compared to that between PTFB:P and ITIC-Th thereby enhancing the phase separation and improving the device FF.
	Applicant argues that, in the donor polymer of Claim 1, the addition of the unit of Chemical Formula 1 would alter the miscibility with a non-fullerene-based electron acceptor, which would thus alter the morphology of the electron acceptor and the electronic properties. 

Further, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721